Case 1:19-cv-00169-LEK-KJM Document 69 Filed 12/17/19 Page 1 of 3   PageID #: 660




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  Venice PI, LLC,
  MON LLC,
  Millennium Funding, Inc.,
  Bodyguard Productions, Inc.,
  TBV Productions, LLC,
  UN4 Productions, Inc., and
  Hunter Killer Productions, Inc.


                       UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   Venice PI, LLC et al.,               )   Case No.: 1:19-cv-169-LEK-KJM
                                        )   (Copyright)
                    Plaintiff,          )
       vs.                              )   STIPULATION TO EXTEND
                                        )   DEADLINE FOR DEFENDANT
   NGUYEN DINH MANH et. al.             )   SENTHIL VIJAY SEGARAN TO
                                        )   SERVE INITIAL DISCLOSURES
                   Defendants.          )   AND ORDER
                                        )
                                        )   SCHEDULING CONFERENCE
                                        )   DATE: 1/6/2020 @ 9:30 AM
                                        )   BEFORE MAGISTRATE JUDGE
                                        )   KENNETH J. MANSFIELD
                                        )

       STIPULATION TO EXTEND DEADLINE FOR DEFENDANT SENTHIL
        VIJAY SEGARAN TO SERVE INITIAL DISCLOSURES AND ORDER



  20-015 19-169
     Case 1:19-cv-00169-LEK-KJM Document 69 Filed 12/17/19 Page 2 of 3             PageID #: 661




                 Whereas, the undersigned parties, Plaintiffs Venice PI, LLC, MON LLC,

        Millennium Funding, Inc., Bodyguard Productions, Inc., TBV Productions, LLC,

        UN4 Productions, Inc., and Hunter Killer Productions, Inc. through their counsel

        Kerry S. Culpepper, and Defendant Senthil Vijay Segaran (“Segaran”) appearing

        pro se, agree that it would be appropriate to extend the time to serve initial

        disclosures in order to allow Segaran time to file his Answer to Plaintiffs’ Complaint.

                 Plaintiffs granted Segaran up until February 21, 2020, to file his Answer to

        Plaintiffs’ Complaint.

                 Segaran agrees that service is proper and to the personal jurisdiction of this

        Court.

                 IT IS HEREBY STIPULATED AND AGREED by the parties, that the

        deadline for Segaran to submit his initial disclosures shall be extended to February

        21, 2020.



        DATED: Kailua-Kona, Hawaii, November 15, 2019.


                                           CULPEPPER IP, LLLC


                                           /s/ Kerry S. Culpepper
                                           Kerry S. Culpepper

                                           Attorney for Plaintiffs


                                                    2
20-015 19-169
     Case 1:19-cv-00169-LEK-KJM Document 69 Filed 12/17/19 Page 3 of 3        PageID #: 662




        DATED: London, England, November 15, 2019.




                                    __/s/Segaran______________
                                    Senthil Vijay Segaran, appearing pro se




        APPROVED AND SO ORDERED:

        DATED: Honolulu, Hawaii, December 16, 2019.




                                     Kenneth J. Mansfield
                                     United States Magistrate Judge




        __________________________________________________________________
        Venice PI, LLC, et al v. NGUYEN DINH MANH, et al; Case No. 1:19-cv-00169-
        LEK-KJM; STIPULATION TO EXTEND DEADLINE TO SERVE INITIAL
        DISCLOSURES AND ORDER




                                             3
20-015 19-169
